UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2228


GILBERT L. SPURLOCK,

                Plaintiff - Appellant,

          v.

DANA R. HURST,     Colonel;    UNITED    STATES    ARMY    CORPS    OF
ENGINEERS,

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Joseph R. Goodwin,
Chief District Judge. (3:09-cv-00035)


Submitted:   July 20, 2010                  Decided:      August 13, 2010


Before MOTZ and    SHEDD,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gilbert L. Spurlock, Appellant Pro Se. Carol Ann Casto,
Assistant United States Attorney, Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gilbert    L.     Spurlock     seeks     to    appeal    the     district

court’s    order    adopting      the   recommendation       of     the    magistrate

judge     and    dismissing    his      complaints    on    jurisdictional          and

sovereign immunity grounds.              “An appeal may not be taken in

forma pauperis if the trial court certifies in writing that it

is not taken in good faith.”                  28 U.S.C. § 1915(a)(3) (2006).

Here, the district court denied Spurlock permission to proceed

in forma pauperis, certifying in writing that the appeal was not

taken in good faith.

            We    review    the   district      court’s    denial     of    leave   to

proceed in forma pauperis on appeal for abuse of discretion.

See Harvey v. Taylor Country Farms, Ltd., 1992 WL 166502, at *1

(4th Cir. 1992) (No. 91-1849) (unpublished) (citing Williams v.

Field, 394 F.2d 329 (9th Cir. 1968)).                      The district court’s

certification that the appeal is taken in bad faith controls in

the absence of some showing that the district court itself made

such a determination in bad faith.               See Maloney v. E.I. Du Pont

de Nemours & Co., 396 F.2d 939 (D.C. Cir. 1967).                          We conclude

that Spurlock has not made such a showing.                        Accordingly, we

grant the Appellees’ motion to dismiss the appeal, deny leave to

proceed in forma pauperis, deny Spurlock’s motions to subpoena

documents, to schedule oral argument, and to proceed without

payment of fees, and dismiss the appeal.                  We dispense with oral

                                          2
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3